835 F.2d 878
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ellis FRAZIER, Jr., Petitioner-Appellant,v.Dale FOLTZ, Respondent-Appellee.
No. 86-1804.
United States Court of Appeals, Sixth Circuit.
Dec. 9, 1987.

Before LIVELY, Chief Judge, CORNELIA KENNEDY, Circuit Judge, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
The petitioner appeals from dismissal of his habeas corpus petition.  Frazier was convicted of armed robbery in 1983 and sentenced to serve 15-20 years.  The Michigan Court of Appeals affirmed his conviction and the Michigan Supreme Court denied leave to appeal.  The district court ordered the petition dismissed after approving and adopting the Report and Recommendation of the United States Magistrate to whom the matter was referred pursuant to 28 U.S.C. Sec. 636(b).


2
On appeal the petitioner contends that a confession he made to the police while in custody was involuntary and should have been suppressed and that he was denied effective assistance of counsel.  The record discloses that petitioner asked to see "an attorney or his sister," before the officer to whom he gave the statement began to transcribe it.  An attorney was called, but after answering the call she advised petitioner that she could not represent him or remain with him.  She did advise petitioner, however, to remain silent and to seek another attorney.  After this attorney left the petitioner requested that his sister be called.  When his sister arrived petitioner prepared and signed a written statement.


3
Upon consideration of the record on appeal together with the briefs of the parties, oral argument having been waived, this court concludes that all the issues were fully and correctly covered by the magistrate in his Report and Recommendation.  Accordingly, the judgment of the district court is affirmed on the basis of the Report and Recommendation of United States Magistrate Doyle A. Rowland, dated June 9, 1986, adopted by the district court in an order dated June 23, 1986.